DETAILED ACTION
This Non-final Office Action is in response to the claims filed on 6/12/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstman (US 4,819,548).

As to claim 1 Horstman discloses an overhead flow distribution assembly for an aircraft cabin, the assembly comprising:
a conduit (70) defining a plenum (50) having an inlet (26), upper outlets (96) and lower outlets (72), the upper outlets spaced apart from each other along a longitudinal direction of the aircraft (shown in the figures), the lower outlets spaced apart from each other along the longitudinal direction (shown in the figures), the inlet being located between the upper outlets and the lower outlets (shown in the figures); and
a baffle (86, 88, 90) extending within the plenum along the longitudinal direction, the baffle being located between the upper outlets (96) and at least part of the inlet (42) along a transverse direction normal to the longitudinal direction, the baffle having openings (94) defined therethrough, the baffle configured to restrict airflow from the at least part of the inlet toward the upper outlets.

As to claim 2 Horstman discloses the assembly as defined in claim 1, wherein the upper outlets (96) are defined by a first array of slots through a first wall (76) extending along the longitudinal direction, and the lower outlets (72) are defined by a second array of slots through a second wall extending along the longitudinal direction.

As to claim 3 Horstman discloses the assembly as defined in claim 1, wherein the plenum (50) includes a first portion adjacent the upper outlets (92) and a second portion extending from the first portion to the lower outlets (72), the second portion defining a flow restriction with respect to the first portion (being that it is smaller), the baffle (86, 88, 90) extending within the first portion.

    PNG
    media_image1.png
    385
    787
    media_image1.png
    Greyscale

As to claim 4 Horstman discloses the assembly as defined in claim 3, wherein the inlet (26) is defined by at least one opening through a wall of the conduit (42), the wall extending along the longitudinal direction, the inlet in direct fluid communication with the second portion (the inlet flows air directly to the second portion).

As to claim 5 Horstman discloses the assembly as defined in claim 1, wherein the conduit has two opposed ends spaced apart along the longitudinal direction, one of the opposed ends including the inlet (the inlet is shown in figure 1).

As to claim 6 Horstman discloses the assembly as defined in claim 5, wherein a first distance measured along the transverse direction between the upper outlets and the inlet is smaller than a second distance measured along the transverse direction between the lower outlets and the inlet (In figure 2 the inlet is on top and closer to the upper outlet than the lower outlet).


As to claim 7 Horstman discloses the assembly as defined in claim 5, wherein the baffle (86, 88, 90) has an end extending across the inlet (26).

As to claim 8 Horstman discloses the assembly as defined in claim 7, further comprising an end wall extending transversely (90) to the longitudinal direction and connected to the end of the baffle (86, 88, 90), the end wall obstructing (90) part of the inlet (26).

As to claim 9 Horstman discloses the assembly as defined in claim 1, wherein the conduit is a first conduit (70), the inlet (26) defined by at least one opening through a wall of the first conduit, the wall extending along the longitudinal direction, the first baffle (86, 88, 90) located between the upper outlets (96) and the inlet (26), the assembly further comprising:
a second conduit (22) extending adjacent the first conduit (24) along the longitudinal direction, the second conduit defining a second plenum having a second inlet (28), second upper outlets (96) and second lower outlets (72), the second upper outlets (96) spaced apart from each other along the longitudinal direction, the second lower outlets (72) spaced apart from each other along the longitudinal direction, the second inlet (28) being located between the second upper outlets and the second lower outlets, the second inlet (28 ) located in an end of the second conduit adjacent the first conduit (22) and defining a fluid communication between the plenum (22) of the first conduit and the second plenum; and
a second baffle (86, 88, 90) extending along the longitudinal direction within the second plenum (24), the second baffle being located between the second upper outlets and at least part of the second inlet along the transverse direction, the second baffle having openings defined therethrough and being configured to restrict airflow from the second inlet toward the second upper outlets.

As to claim 10 Horstman discloses the assembly as defined in claim 9, wherein the second baffle has an end extending across the second inlet (88), the second baffle further comprising an end wall (90) extending transversely to the longitudinal direction and connected to the end of the second baffle, the end wall obstructing part of the second inlet.

As to claim 12 Horstman discloses an overhead flow distribution assembly for an aircraft cabin (see figures), the assembly comprising:
a conduit (22) having a plurality of interconnected walls including longitudinal walls configured to extend along a longitudinal direction of the aircraft and opposed end walls spaced apart along the longitudinal direction (shown in figure 2), the interconnected walls cooperating to define a plenum, one of the interconnected walls having an inlet (26) defined therethrough in fluid communication with the plenum, the longitudinal walls including first and second longitudinal walls spaced apart from each other along a transverse direction normal to the longitudinal direction, the inlet (26) being located between the first (76) and second (74) longitudinal walls, the first longitudinal wall having a first plurality of slots (96) defined therethrough defining upper outlets in fluid communication with the plenum, the second longitudinal wall having a second plurality of slots (72) defined therethrough defining lower outlets in fluid communication with the plenum; and
a baffle (86, 88, 90) defining a longitudinally extending partition in the plenum, the upper outlets (96) being located on one side of the partition, the lower outlets (72) and at least part of the inlet being located on an opposed side of the partition, the baffle having openings (94) defined therethrough, the baffle configured to restrict an airflow from the at least part of the inlet toward the upper outlets.

As to claim 13 Horstman discloses the assembly as defined in claim 12, wherein the baffle (86, 88, 90) is connected to the first longitudinal wall (76) and to a third one (90) of the longitudinal walls located between the first (76) and second (74) longitudinal wall.

As to claim 14 Horstman discloses the assembly as defined in claim 13, wherein the inlet (26) is defined by at least one opening (94) through the third longitudinal wall.

As to claim 15 Horstman discloses the assembly as defined in claim 12, wherein the inlet (26) is defined by at least one opening through one of the opposed end walls.

As to claim 16 Horstman discloses the assembly as defined in claim 15, wherein the baffle (86, 88, 90) has an end extending across the inlet (22).

As to claim 17 Horstman discloses the assembly as defined in claim 16, further comprising a baffle end wall (88) extending transversely to the longitudinal direction and connected to the end of the baffle, the baffle end wall obstructing part of the inlet (26).

As to claim 18 Horstman discloses the assembly as defined in claim 12, wherein the plenum includes a first portion adjacent the upper outlets and a second portion extending from the first portion to the lower outlets, the second portion defining a flow restriction with respect to the first portion, the baffle extending within the first portion.

    PNG
    media_image1.png
    385
    787
    media_image1.png
    Greyscale


As to claim 19 Horstman discloses a method of balancing a flow in an overhead flow distribution assembly for an aircraft cabin, the method comprising:
providing a conduit (22) having upper (96) and lower (72) outlets and a baffle (86, 88, 90) extending within the conduit between the upper outlets and lower outlets, including locating the baffle to extend between the upper outlets and at least part of an inlet (26) of the conduit;
generating an airflow into the conduit via the inlet so as to create a flow through openings in the baffle and out of the upper and lower outlets; (done by the blower 34)
measuring an output flow out of at least one of the upper outlets and the lower outlets;
comparing the measured output flow to a corresponding desired output flow; and
based on the comparison, selectively blocking (78) at least part of one or more of the openings of the baffle such as to reduce a difference between the measured output flow and the desired output flow. (This comparison step is done in the design stage.  The final product as shown has holes of specific sizes to produce a desired flow.) (column 2 lines 30-50)

As to claim 20 Horstman discloses the method as defined in claim 19, wherein the conduit (22) is a secondary conduit and the baffle (86, 88, 90) is located with an end (88) extending across the inlet (26), generating the airflow into the secondary conduit is performed via a primary conduit (26) in fluid communication with the inlet and also having upper and lower outlets (30), and the method further comprises:
measuring a flow from the primary conduit through the inlet of the secondary conduit;
comparing the measured flow through the inlet to a desired flow through the inlet; and
based on the comparison, selectively blocking part of the inlet (26) with a wall (88) attached to the baffle end such as to reduce a difference between the measured flow through the inlet and the desired flow through the inlet. (again, the wall by design does not have holes in it so it is selectively, as the designer choose not to include holes, blocking part of the inlet).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horstman (US 4,819,548).
As to claim 11 Horstman discloses the assembly as defined in claim 9 including the first and the second conduit,
 However does not disclose a third conduit, the first conduit being located between the second and third conduits along the longitudinal direction, the third conduit defining a third plenum having a third inlet, third upper outlets and third lower outlets, the third upper outlets spaced apart from each other along the longitudinal direction, the third lower outlets spaced apart from each other, the third inlet being located between the third upper outlets and the third lower outlets along the transverse direction, the third inlet being located in an end of the third conduit adjacent the first conduit and defining a fluid communication between the plenum of the first conduit and the third plenum; and
a third baffle extending along the longitudinal direction within the third plenum, the third baffle being located between the third upper outlets and at least part of the third inlet along the transverse direction, the third baffle having openings defined therethrough and being configured to restrict an airflow from the third inlet toward the third upper outlets.
According to MPEP 2144 VI
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In this case there is no evidence that the duplication of the conduit would produce a different or unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to Cabin ventilation systems is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747